Citation Nr: 1456415	
Decision Date: 12/24/14    Archive Date: 01/02/15

DOCKET NO.  10-29 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Whether there is new and material evidence to reopen a claim for service connection for sleep apnea.

2.  Entitlement to service connection for sleep apnea, to include as secondary to a service-connected disability.

3.  Entitlement to an effective date earlier than June 1, 2008, for the addition of the Veteran's spouse as his dependent.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Jonathan Tracy, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to November 1967.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois and from a March 2009 determination letter of the Chicago, Illinois RO.

The Veteran testified before the undersigned Veterans Law Judge at a hearing in September 2014.  The transcript of the hearing has been associated with the Veteran's Virtual VA claims file.

As a procedural matter, the Board notes that the Veteran submitted additional evidence at the September 2014 hearing but specifically waived review of that evidence by the RO.  There is no prejudice in proceeding with consideration of this case without affording the RO an opportunity to review the evidence in question.


FINDINGS OF FACT

1.  An October 2003 Board decision denied service connection for sleep apnea.

2.  Evidence associated with the claims file after the final denial in October 2003 is neither cumulative nor redundant of the evidence of record at that time and, when considered with the previous evidence of record, raises a reasonable possibility of substantiating the claim.

3.  Resolving all doubt in the Veteran's favor, the Veteran's sleep apnea was caused or aggravated by his service-connected left-sided deviated nasal septum.

4.  The earliest date upon which VA received evidence supporting the Veteran's notification of marriage to his spouse was in May 2008.


CONCLUSIONS OF LAW

1.  The October 2003 Board decision which denied the Veteran's claim of entitlement to service connection for sleep apnea is final.  38 U.S.C.A. § 7104 (West 2002).

2.  Evidence received since the October 2003 Board decision in connection with the Veteran's claim of entitlement to service connection for sleep apnea is new and material.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2014).

3.  Sleep apnea was caused by a service-connected disability.  38 U.S.C.A. §§ 1110 , 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2014).

4.  The criteria for an effective date earlier than June 1, 2008 for the addition of the Veteran's spouse to VA compensation as a dependent have not been met.  38 U.S.C.A. §§ 1115, 5101, 5110, 7104 (West 2002); 38 C.F.R. §§ 3.1(p), 3.4, 3.31, 3.204, 3.213, 3.401(b) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).

I.  Notice and Assistance

As the Board's decision to reopen and grant service connection for sleep apnea constitutes a complete grant of that benefit sought on appeal, no further action is required to comply VA's duties to notify and assist regarding that issue.

The Veteran is also claiming an earlier effective date for the addition of his spouse as a dependent.  The Veteran claims that the effective date should be in March 2005 when he was notified about his increased disability rating for left-sided deviated nasal septum and the grant of service connection for PTSD.  Once a claim is granted it is substantiated and additional notice is not required.  Thus, any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

As to VA's duty to assist, the Board notes that pertinent records from all relevant sources identified by him, and for which he authorized VA to request, have been associated with the claims folder.  38 U.S.C.A. § 5103A.  As such, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claim.

II. Application to Reopen and Service Connection

In an October 2003 Board decision, the Veteran's claim for entitlement to service connection for sleep apnea was denied on the basis that there was no evidence that the Veteran had sleep apnea related to his service-connected left-sided deviated nasal septum.  The evidence before the VA at the time of the 2003 decision consisted of the Veteran's service treatment records and post-service treatment records.

The Veteran was notified of the October 2003 decision but he did not file an appeal to the United States Court of Appeals for Veterans Claims (Court).  The October 2003 Board decision is therefore final.  38 U.S.C.A. § 7104(b); 38 C.F.R. §§ 3.104, 20.302, 20.1100.

The claim of entitlement to service connection for sleep apnea may be reopened if new and material evidence is submitted.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118 . 

In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).

Evidence submitted subsequent to the October 2003 rating decision, including a January 2005 VA examination and two private sleep studies dated in June and August 2014, reveal a diagnosis of sleep apnea and a causal link between left-sided deviated nasal septum and sleep apnea.

The Board has carefully reviewed the newly submitted evidence and finds that the evidence is both new and material.  The evidence is new as it was not of record at the time of the prior denial.  The evidence is also material because it shows that the Veteran has sleep apnea.  Thus, it relates to an unestablished fact necessary to substantiate the claim.  In conjunction with the other evidence of record, assuming the credibility of this evidence, the evidence raises a reasonable possibility of substantiating the claim.

In light of the above, the Board finds that the evidence received since the prior final denial regarding the claim of entitlement to service connection for sleep apnea is both new and material and, therefore, the request to reopen is granted.  38 C.F.R. § 3.156(a).

Further, service connection for sleep apnea is also warranted.  Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

At a 2005 VA examination, the examiner reported that there "is deviated nasal septum of the anterior and inferior septum to the left side and collapse of the left lower lateral cartilage with inspiration due to lack of support of the lower lateral cartilages resulting in...obstructive sleep apnea."  However, the examiner noted that the Veteran had not undergone a sleep study and there was no evidence of a diagnosis of sleep apnea.

Subsequently, the Veteran underwent two private sleep studies in June and August 2014.  The evidence supports a finding the Veteran has sleep apnea and, based on the 2005 VA examination opinion, the sleep apnea is caused by the left-sided deviated nasal septum.  Thus, the evidence is, at the very least, in relative equipoise.  Resolving all reasonable doubt in favor of the Veteran, the Board concludes service connection for sleep apnea, as secondary to the service-connected left-sided deviated nasal septum, is warranted.

III.  Earlier Effective Date for the Veteran's Dependent Spouse

An award of additional compensation for dependents is payable from the effective date of the rating establishing entitlement to a qualifying evaluation, but only if proof of dependents is received within one year from the date of such rating.  38 U.S.C.A. § 5110(f).  Veterans having a 30 percent or more service-connected disability rating are eligible for additional compensation for a spouse, child or dependent parents.  38 U.S.C.A. § 1115; 38 C.F.R. § 3.4(b)(2).

The effective date for additional compensation for dependents is the latest of the date of claim (defined as, in order of applicability: (i) date of veteran's marriage, or birth of his or her child, or, adoption of a child, if the evidence of the event is received within 1 year of the event; otherwise (ii) date notice is received of the dependent's existence, if evidence is received within 1 year of the Department of Veterans Affairs request), the date dependency arises, the effective date of the qualifying disability rating provided evidence is received within 1 year of notification of such rating action, or the date of commencement of the Veteran's award.  38 C.F.R. § 3.401(b).  Actual payment of an additional award of compensation for a dependent spouse is the first day of the month following the effective date.  38 C.F.R. § 3.31.

On March 10, 2005, the Veteran was notified that the RO had assigned an increased rating for left-sided deviated nasal septum and granted service connection for PTSD, each effective from September 30, 1999.  In that same letter, the Veteran was informed that information he submitted regarding his claim for dependents was incomplete.  The letter notified the Veteran that he needed to complete the attached VA Form 21-686c, "Declaration of Status of Dependents."  The directions informed that the Veteran that he should return the form to the Chicago RO.  The letter indicated that he would be paid for the dependent "from the date we received your claim, if we receive the information or evidence within one year from the date of this letter and we decide that you are entitled to VA benefits.  If we do not receive the evidence with one year from the date of this letter, we can only pay you from the date we receive the evidence."

At the Board hearing, the Veteran and his representative noted the receipt of the March 2005 letter.  Subsequent to the March 2005 letter, the Veteran submitted a notice of disagreement to issues in the February 2005 rating decision, but there is no evidence that he responded to the request for information regarding his dependents.  The Veteran contends that the effective date should be September 1999; the date of his claim of service connection for PTSD, on which he noted his marriage. 

The Veteran did not return the VA Form 21-686c as requested in the March 2005 correspondence until May 2008.  He wrote on the form that he "just found out that the main VA office has incorrectly had my dependence listed...all these years."  However, there is no indication that the Veteran submitted any supporting evidence of his marriage between March 2005 and May 2008.

As noted above, the effective date for additional compensation for the Veteran's spouse is the latest of the following dates listed above.  Here, the Veteran was asked to provide supporting documentation in March 2005 and there is no evidence he did so until May 2008.  The Veteran did not testify at the hearing that he submitted anything between March 2005 and May 2008.  Although his September 1999 claim noted that he was married, service connection for some of the claimed disabilities was not granted until the March 2005 rating decision.  Although the grants were made effective September 1999, as of March 2005, the RO did not have current information as to the Veteran's dependents; hence the notification to him and request that he provide more complete information.  

In sum, the Board finds that the appropriate effective date for the addition of the Veteran's spouse as a dependent is June 1, 2008, and no earlier.  The Board has considered the doctrine of giving the benefit of the doubt to the appellant, under 38 U.S.C.A. § 5107, and 38 C.F.R. § 3.102, but does not find that the evidence is of such approximate balance as to warrant its application.  Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

The Veteran's previously denied claim for service connection sleep apnea is reopened.

Entitlement to service connection for sleep apnea is granted.

Entitlement to an effective date earlier than June 1, 2008, for the addition of the Veteran's spouse as his dependent, is denied.




______________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


